UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT


                                No. 01-41017



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

versus

JAVIER RODRIGUEZ-BARCO,

                                                     Defendant-Appellant.

________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         (L:01-CR-430-ALL)
_________________________________________________________________
                          August 12, 2002
Before WIENER, EMILIO M. GARZA, and PARKER, Circuit Judges:

PER CURIAM:*

      Defendant-Appellant Javier Rodriguez-Barco pleaded guilty,

pursuant   to   a   plea   agreement,    to   possession    with    intent   to

distribute more than one kilogram of methamphetamine.              He appealed

his   sentence,     insisting   that,   under   United    States   Sentencing

Guideline (“U.S.S.G.”) § 1B1.8(a) or (b), his sentence should not

have been enhanced for importing the drug from Mexico because the

government first learned of the importation from him during an

interview after he entered into a cooperation agreement with agents

of the Drug Enforcement Administration (“DEA”).              The government


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
responds that it had knowledge of facts sufficient to constitute a

preponderance of the evidence that the methamphetamine had been

imported from Mexico before Rodriguez told the DEA agents about it.

We affirm.

      In the district court, Rodriguez did not make the argument

that he raises on appeal, so we review for plain error.                   Before

being turned over to the DEA agents and cooperating with them,

Rodriguez made known to the Border Patrol agents that he was a

citizen of Mexico, and that he had recently crossed the border.                 He

advised that the SUV he was driving, which had Mexican license

plates, did not belong to him.          In addition to that information,

the Presentence Investigation Report (“PSR”) contains information

obtained before Rodriguez cooperated with the DEA, such as the

facts that he changed his story about ownership of the SUV and

disclosed that he was to be paid $5,000 by an unknown person for

driving the vehicle north in Texas.                Additionally, the large

quantity of methamphetamine hidden in the door panels of the SUV

supports an inference of importation.

      Having   reviewed   the   record      on   appeal   and   the    briefs   of

counsel, and heard oral argument from counsel, we are satisfied

that the pre-cooperation evidence and reasonable inferences from it

are   sufficient   to   support   the       sentencing    court’s     finding   of

importation by a preponderance of the evidence.                       As the law

requires no more, the sentence imposed by the district court is, in

all respects,

AFFIRMED.


                                        2
    S:\OPINIONS\UNPUB\01\01-41017.0.wpd
                       4/29/04 5:46 pm




3